                                                                                                                                                      r-'?-i
~O 24,\SB (Rev. 02/08/2019) Jui:lgment in a Criminal Petty Case (Modified)                                                                Pagel of!    J/ ·

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                       V.                                         (For Offenses Committed On or After November I, 1987)
                                                            ZOlq OCT I0 P I: 02
                                                                                  Case Number: 3:19-mj-24141
                        Rolando Lopez-CastroCLER'<.,, ··.
                                                        80UTHi2i·
                                                                                  Stephen Patrick White
                                                                                  Defendant's Attorney
                                                        Ff/:
REGISTRATION NO. 95006479
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                             ------'------'------------~--------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                              Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                   -------------------
 •     Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 •     TIME SERVED                           16 _____            .i:,,_;.;_5_._..._ _ _   days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, October 10, 2019


   .         ,l . ' \(}'·-.... ,..-
Received ,_.. · '·            rs,
               DUSM
                                                                               ONORA1~REN 1. STROMBOM
                                                                              UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                              3:19-mj-24141
